Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
Claim Status
As of the Office Action dated January 25, 2021 claims 1-3, 7-9, 13-16 and 20-23 were pending and claims 1-3, 7-9, 13-16 and 20-23 stood rejected.  Claims 1, 7, 13 and 20 have been amended.  No claims have been added or cancelled.  Claims 1-3, 7-9, 13-16 and 20-23 are therefore currently pending and are presented for examination on the merits.
Claim Interpretation
The terms “advertising network” can be found in the disclosure at paragraphs 0003, 0004, 0030, 0033, 0039-0041, 0050 and Figures 1-3.  As no particular definition of an advertising network is present nothing within the disclosure can be viewed as providing a controlling definition for the term.  From the standpoint of a computer architecture a network is simply a collection of two or more devices that can communicate with each other.  Because from the standpoint of programmed computers 
The term “advertisement server” can be found in the disclosure at paragraphs 0010, 0017-0018, 0026, 0030-0031, 0039, 0049, 0053 and 0055.  No controlling definition is present in the disclosure.  The broadest reasonable interpretation of the term is simply a server.
The claims recite the term “sitelet” which as noted in a previous Office Action (September 9, 2016) is a term in the art that has a special meaning “A sitelet is a small section of a Web site that has a special purpose and identity”.  However per paragraph 0045 the term is not being used to describe a small section of a Web site but is instead being used to describe collections of web pages that have been grouped by the nature of the content contained within the web page (“In some embodiments, rating database 140 and/or any other suitable component can determine whether a web page or an entire website includes objectionable or barred content.  In some embodiments, rating database 140 can use sitelets, where the plurality of web pages that comprise the World Wide Web can be divided into sitelets”) (see also 0040, 0042-0044, 0047) and have been placed into a database.  Therefore the common meaning of the term is not within the scope of the claims and the term sitelet will be broadly viewed as reading on any form of organizing web pages based on the nature of the contained content.
The claims recite the term “redirection” or some form of the term redirect.  While the communication shown in Figure 3 between elements 310 and 330 can be viewed as 
The term “advertising device” is not present in the disclosure.  However as an advertising network is present and a network is defined as being a collection of two or more devices it would be reasonable to view an advertising device as simply being a device present on an advertising network.  To the extent that the term “advertising” only reflects the intended use (MPEP § 2103 I C) or the nature of the material being communicated (MPEP § 2111.05 I B), neither term patentably distinguishes the device and therefore the broadest reasonable interpretation of the term is simply device.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-3, 7-9, 13-16 and 20-23 has been fully considered and is persuasive.  A review was performed by the quality department of the USPTO which informed Examiner through Examiner’s Supervisor that the 101 rejection should be withdrawn with no reasons given.  Accordingly the rejection is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 102 (e) rejection of claims 1-3, 7-9, 13-16 and 20-23 has been fully considered but is not persuasive.  Applicant has 
With regard to Applicant’s further argument on pages 14 through 17 of remarks Examiner views this as nothing more than a restatement of the remarks on pages 11 through 14.  Applicant does not clearly elaborate on why Devaraj does not provide what can be viewed as redirection instructions particularly in light of the fact that Applicant is not using the common meaning for the term redirect and in light of the fact that Examiner has elaborated at length with regard to the what the broadest reasonable interpretation of the term redirect encompasses given the limited guidance provided by the written disclosure as it applies to the term “redirection instructions”.  Clearly 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-5, 7-11, 13-18 and 20-23 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Devaraj et al. (U.S. Patent PG Publication 2010/0250331, hereinafter referred to as Devaraj).
As per claims 1 and 7
Devaraj discloses receiving, using a firewall component positioned between an advertisement network that one or more advertisement call originated and an advertisement server that publishes one or more corresponding advertisements to a web page, wherein the firewall component  includes a hardware processor, a redirected advertisement call for publishing an advertisement on a web page, wherein the redirected advertisement call includes  redirection instructions that cause the redirected advertisement call to be transmitted to the firewall component prior to transmitting the redirected advertisement call to the advertisement server for obtaining the advertisement for publishing on the web page (0015, 0031, 0039-0041, 0050)
Devaraj discloses determining, using the hardware processor, a pre-defined group of web pages that the web page belongs from a rating database that divides pages into sitelets of pre-defined groups (0025, 0040, 0050-0051)
Devaraj discloses determining, using the hardware processor, a sitelet score associated with the pre-defined group of web pages that the web page belongs (0041, 0043)

Devaraj discloses in response to determining that the redirected advertisement call should not be transmitted to the advertisement server based on the sitelet score and should be transmitted to the advertisement network, inserting, using the hardware processor, an indication into the redirected advertisement call, wherein the indication indicates that the redirected advertisement call was not transmitted to the advertisement server due to the sitelet score associated with the pre-defined group of web pages that the web page belongs (0045, 0047, 0052, 0057)
Devaraj discloses transmitting, using the hardware processor, the redirected advertisement call that includes the inserted indication to the advertisement network that is positioned between the advertising device and the firewall component, wherein the redirected advertisement call is made available for publishing the advertisement on another web page (0027 “The quality score may then be stored in associating with the web-based property, or an indicator thereof, for reference upon receiving future advertisement requests”, 0045, 0047, 0052, 0057).
As per claims 2, 8, 15 and 22
Devaraj discloses receiving code includes one or more advertisement parameters and wherein the one or more advertisement parameters that were appended into the advertisement call by the advertisement network positioned between the advertising device and the firewall component include at least one of: a brand threshold value, an objectionable content threshold value, an advertisement network 
As per claims 3, 9, 16 and 23
Devaraj discloses comparing the one or more advertisement parameters with the sitelet score (0031, 0037)
Devaraj discloses determining whether to transmit the advertisement call based at least in part on the comparison (0031, 0037, 0062).
As per claims 13 and 20
Devaraj discloses receiving, using a firewall component positioned between an advertisement network that one or more advertisement calls originated and an advertisement server that publishes one or more corresponding advertisements to a web page, wherein the firewall component includes a hardware processor, an advertisement call for publishing an advertisement on a web page (0015, 0031, 0039-0041, 0050)
Devaraj discloses determining, using the firewall component, that the web page belongs to a pre-defined group of web pages, wherein a plurality of web pages are divided into a plurality of pre-defined groups of web pages and wherein each of the plurality of pre-defined groups of web pages includes at least one of the plurality of web pages (0025, 0040, 0050-0051)

Devaraj discloses determining, using the firewall component, whether the web page is acceptable for publishing the advertisement from the advertisement server based on the sitelet score (0042-0043, 0047-0048, 0052).
Devaraj discloses in response to determining that the web page is not acceptable for publishing the advertisement from the advertisement server based on the sitelet score, modifying, using the firewall component, the advertisement call to include an indication that the advertisement call was redirected from an advertisement server to the advertisement network based on the sitelet score associated with the pre-defined group of web pages, wherein the redirected advertisement call is made available for publishing the advertisement on another web page (0027 “The quality score may then be stored in associating with the web-based property, or an indicator thereof, for reference upon receiving future advertisement requests”, (0042-0043, 0047-0048, 0052).
As per claims 14 and 21
Devaraj discloses wherein the advertisement call includes code in which an advertising device inserted redirection instructions within the advertisement call that cause the advertisement call to be transmitted to the firewall component prior to transmitting the advertisement call to an advertisement server for obtaining the advertisement from the advertisement server for publishing on the web page or the advertisement network (0039-0041).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685